PCIJ_A_20_SerbianLoans_FRA_YUG_1929-07-12_JUD_01_ME_03_FR.txt. OPINION DISSIDENTE DE M. NOVACOVITCH

N'étant pas d’accord sur l’arrét qui précède, j'estime qu’il.
est de mon devoir, aussi bien envers la Cour qu’envers ma
conscience, d’exposer les motifs qui m’empéchent d’y sous-
crire. |

La Cour se trouve saisie de l'affaire des emprunts serbes
par un compromis conclu entre le Gouvernement de la Répu-
blique française et le Gouvernement du Royaume des Serbes,
Croates et Slovènes. Quelle est la contestation que les deux
Gouvernements soumettent ainsi à la Cour? Une contestation
entre le Gouvernement. serbe-croate-slovéne et les porteurs
francais des emprunts serbes, une contestation -entre un Etat
et des personnes privées, des particuliers d’une autre natio-
nalité. C’est bien précisé dans le préambule du compromis:
« Considérant qu'une contestation s’est élevée entre le Gouver-
nement du Royaume des Serbes, Croates et Slovénes et les

porteurs français... », et plus loin: « Le Gouvernement du
Royaume des Serbes, Croates et Slovénes payant et considé-
rant ...., les porteurs français considérent.... », et cela se

répète dans l’article premier: «La Cour.,.. sera priée de dire
et juger: a) si, selon l'avis du Gouvernement du Royaume des
Serbes, Croates et Slovènes ...., 2) ou, au contraire, selon l'avis
des porteurs français... » Et dans le n° 3 de l’article premier,
on dit: «comment, pour les paiements ci-dessus, la valeur du
franc-or sera déterminée entre les Parties». La valeur du franc-or
doit être déterminée entre le Gouvernement yougoslave et les
porteurs. En les englobant par le terme: les Parties, on répète
que ce sont bien les Parties au procès.

. La même idée se retrouve dans l’article IT: « Au cas où
la sentence de la Cour reconnaitrait le bien-fondé des réclama-'
tions des porteurs...» (et non pas du Gouvernement fran-
çais). Est-ce que la Cour peut juger un différend entre un
État et des particuliers ?
° 77 ARRÊT N° I4. — OPINION DISSIDENTE DE M. NOVACOVITCH

D'après le Statut de la Cour, la Cour ne peut juger que
les différends entre Etats; l’article 34 le dit expressément :
« Seuls les États ou les Membres de la Société des Nations
ont qualité pour se présenter devant la Cour » (et le texte
anglais: « Only States .... can be parties in cases before the
Court »). Si-Varticle 36 dit que la compétence de la Cour
s'étend à toutes affaires que les Parties lui soumettront, cela
ninfirme en rien l'article 34: toutes affaires, bien entendu,
mais entre Etats.

Sans doute, à l’origine d’un différend entre deux Etats, il
peut bien exister une contestation entre un Etat et des par-
ticuliers, la lésion par un Etat des intérêts privés des ressortis-
sants d’un autre Etat. Le cas s’est présenté, par exemple,
dans Vaffaire du Wimbledon (Arrêt n° zr de la Cour), dans
Vaffaire des. concessions Mavrommatis en Palestine (Arrêts
n° 2,.5, 11), dans Vaffaire des intérêts allemands en Haute-
Silésie (Arrêts n% 6, 7, 9, 13). Mais, dans l'affaire du Wim-
bledon, ce qui était en cause, c’étaient l’interprétation et l’ap-
plication de l’article 380 du Traité de Versailles; dans l'affaire
Mavrommatis, il s'agissait de l’application du Protocole XII
annexé au Traité de paix de Lausanne de 1923 et du Mandat
pour la Palestine conféré à Sa Majesté britannique le 24 juil-
let 1922; dans l'affaire des intérêts allemands en Haute-
Silésie, il s'agissait de l’application du Traité de Versailles, pour
lequel le Gouvernement allemand soutenait que la Pologne y
était contrevenue par ses lois. Dans tous ces cas, donc, le
différend portait sur l’application de traités entre Etats; ce
qu'il y avait à examiner, c’était une violation de droit inter-
national public, et, par rapport a ce litige de droit public, la
contestation originaire devenait subsidiaire, et la protection
des intéréts des particuliers n’entrait en cause que comme
conséquence de l’application d’un traité. Si l'État se substi-
tuait à l'individu, c’est parce qu'il soutenait qu'il existait une
violation du droit international public, violation qui mettait
en cause non seulement les droits des particuliers, mais aussi
les droits de l'État. Et c’est cette lésion des droits d’un État,
et non pas des droits d’un individu, qui faisait entrer le
différend. dans le domaine du droit international public et
donnait compétence à la Cour.
78 ARRÊT N° 14. — OPINION DISSIDENTE DE M. NOVACOVITCH

La Cour l’a bien constaté dans ses arrêts précédents : « En
prenant fait et cause pour l’un des siens, en mettant en mou-
vement, en sa faveur, l’action diplomatique ou l'action judi-
ciaire internationale, un État fait, à vrai dire, valoir son
droit propre, le droit qu’il a de faire respecter en la personne
de ses ressortissants, le droit international. » (Arrêt n° 2, p. 12.)
« .... la Cour a affirmé sa compétence pour statuer sur la répa-
ration demandée parce qu’elle considérait la réparation comme
le corollaire de la violation des obligations résultant d’un enga-
gement entre États. Cette manière de voir, conforme au carac-
tère général d’une juridiction internationale qui, en principe,
ne connaît que des rapports d'État à Etat, s'impose avec
une force particulière en l'espèce... » (Arrêt n° 13, p. 27.)

Dans l'affaire des emprunts serbes, nous avons d’un côté
le Gouvernement serbe-croate-slovène, et de l'autre côté les
porteurs français, qui se font représenter par le Gouvernement
français, mais seulement représenter, et rien de plus. Ni dans
le compromis, ni dans les Mémoires et Contre-Mémoires, ni
dans les plaidoiries, on n’a à aucun moment soutenu que
l'État serbe-croate-slovène aurait violé un traité international,
ou qu’il aurait méconnu ou violé une règle admise dans le droit
des gens. Les porteurs n’ont eu recours à aucune juridiction
nationale pour qu’il y ait eu déni de justice de la part
de l'État serbe-croate-slovéne, ou refus de se conformer au
jugement d’une Cour nationale, faits qui seraient le fondement
d’une responsabilité internationale de l’État serbe-croate-slo-
vène. Et, pour qu’un État soit internationalement responsable,
il ne suffit pas qu'il y ait, comme dans le cas présent, une
divergence d'interprétation d’un contrat privé entre cet État
et des ressortissants étrangers (divergence dans l'interprétation
et pas même inexécution, puisque l’État serbe-croate-slovène
a continué et continue toujours à exécuter les contrats d’em-
prunt, mais en les interprétant d’une façon différente de
celle des porteurs). Cette divergence d'interprétation peut
léser les intérêts privés des individus, et ces individus peuvent
soutenir qu’il existe une violation du contrat et s'adresser à
des tribunaux nationaux pour faire établir le bien-fondé de
leurs réclamations. Mais l’État dont ces individus sont les
ressortissants ne peut pas être encore en cause, et puisque son
‘79 ARRÊT N° 14. — OPINION DISSIDENTE DE M. NOVACOVITCH

droit propre ne se trouve pas violé, il ne peut valoir son droit
propre. Aucun engagement entre l'État français et l'État
serbe-croate-slovène, engagement dont les obligations auraient
été violées, n’a été invoqué devant la Cour. L'État serbe-
croate-slovène. n’a donc encouru aucune responsabilité inter-
nationale, et c’est aussi l’absence de cette responsabilité
qui empêche de considérer la présente contestation comme un
différend entre États.

On a soutenu, cependant, que des négociations ont eu lieu
entre le Gouvernement français et le Gouvernement serbe-
croate-slovène, que ces négociations n’ont pas abouti, et que
c'est justement ce désaccord entre les deux Gouvernements
qui est porté devant la Cour. Mais dans quelle mesure peut-on
tenir compte de ces négociations ? Aucune précision n'a été
apportée ni quant à l'étendue ni quant à la substance de ces
négociations, et le compromis n’y fait même pas allusion, au
contraire: le compromis ne parle que du désaccord entre l'État
serbe-croate-slovène et les porteurs. Dans ces conditions, il est
difficile de prendre ces négociations en considération.

Une autre difficulté surgit du fait qu’on n'est pas en pré-
sence d’un différend entre États, mais d’une contestation entre
un État et des particuliers. C’est la difficulté des règles à
appliquer. Les Parties n’ont invoqué devant la Cour que des
contrats et des lois. Mais un contrat d'emprunt ou un titre au
porteur sont soumis aux lois internes : il y a donc lieu de leur
appliquer uniquement les lois internes. Et cependant la Cour,
qui est l’organe du droit international et qui a été créée pour
appliquer le droit international, doit appliquer ce droit. (arti-
cle 38 du Statut). C’est ainsi qu’elle a procédé jusqu’à présent, et
si elle a appliqué parfois le droit interne, c’est seulement d’une
manière incidente. Dans le cas actuel, elle est obligée cepen-
dant d'appliquer le droit interne, et rien que le droit interne.
Quant aux législations nationales, la Cour a eu déjà l’occasion
de prononcer dans des affaires précédentes qu’elle ne pouvait
pas se porter juge des lois nationales, mais envisager la loi
avec la jurisprudence seulement comme un fait.
80 ARRÊT N° I4. — OPINION DISSIDENTE DE M. NOVACOVITCH

Il y a lieu cependant de tenir compte de ce que la Cour n’a
pas été saisie par une requête unilatérale mais par un compro-
mis. Les deux États, signant le compromis, s'adressent à la
Cour comme à un arbitre, et ils lui demandent de se prononcer
— comme ils l’auraient demandé à des jurisconsultes experts —
sur une. question d'interprétation de contrats, sur laquelle ils
ne sont pas d'accord. C’est un avis qu’ils demandent à la
Cour, non pas un avis consultatif — puisqu’un tel avis, en
vertu du Pacte et de l’article 72 du Règlement de la Cour, ne
peut être émis que sur une requête écrite, signée du Président
de l’Assemblée ou du Président du Conseil ou du Secrétaire
général de la Société des Nations —, mais un avis qui serait
le point de départ des négociations directes entre l’État serbe-
croate-slovène et les porteurs, ou, à défaut d'accord, d'un
second arbitrage.

En s'adressant à la Cour pour cet avis, les deux Etats
signataires du compromis ont eu certainement les meilleures
intentions, mais ils ont mis involontairement la Cour dans une
position difficile, parce que le Statut pour elle est obligatoire,
et parce que, précisément d’après ce Statut, elle n’a pas com-
pétence, selon mon avis, à trancher la question. La Cour peut
assumer la tâche d’arbitre, et en l’assumant elle peut même ne
pas appliquer strictement les règles qu’elle est tenue autrement
d'appliquer, puisque le dernier alinéa de l'article 38 du Statut
Vautorise à statuer ex æquo et bono si les Parties sont d'accord,
mais il fallait que les Parties fussent d'accord là-dessus et que
cela eût été précisé dans le compromis. Autrement, il est
impossible. d'appliquer le dernier alinéa de l’article 38. Il ya
incompatibilité entre le Statut et le compromis tel qu’il a été
rédigé, et le seul moyen de remédier à cette incompatibilité eût
été que les deux États signataires du compromis se missent
d'accord pour donner à l'arbitre une extension de pouvoirs,
en l’autorisant à examiner la question sous toutes les faces et
à la trancher entièrement, ex æquo et bono. Puisque cette
extension de pouvoirs n’a pas eu lieu, le dernier alinéa de
l'article 38 est inapplicable, et la Cour se trouve dans l’impos-
sibilité d'assumer l'arbitrage, ses pouvoirs étant trop limités
par le compromis.
81 ARRÊT N° I4. — OPINION DISSIDENTE DE M. NOVACOVITCH

Si l’on arrive à la conclusion que la Cour est incompétente,
cette conclusion dispense d’examiner le fond de l'affaire. N’étant
pas d’accord sur le fond non ‘plus, je crois nécessaire cependant
de faire quelques observations, qui ne font que confirmer
Vimpossibilité dans laquelle la Cour se trouve de statuer.

Plusieurs pages de l’arrêt sont consacrées à la question de
savoir si la clause or peut être considérée comme paralysée
dans son exécution par les lois d’ordre public existant dans les
pays où les paiements se font. Et, après avoir exposé les points
de vue opposés que les Parties ont soutenus dans leurs plai-
doiries, la Cour constate que la jurisprudence française s’est
fixée dans le sens qu’ y a lieu de distinguer entre les paie-
ments internes et les paiements internationaux, et que dans
ceux-ci la clause or n'est pas paralysée par les lois d'ordre
public. La Cour ne peut pas juger le bien-fondé ou le mal-fondé
de cette jurisprudence, d’autant moins que les motifs qui ont
inspiré cette jurisprudence ne sont pas d’ordre juridique, mais
des motifs d'intérêt national, motifs dont la Cour, qui est
internationale, ne peut pas s'occuper. Comme il est dit dans
- l'arrêt, il ne serait pas conforme à la tâche pour laquelle la
Cour a été établie, et il ne correspondrait pas non plus aux
principes gouvernant sa composition, qu’elle dût entreprendre
elle-même une interprétation indépendante des lois nationales.
En effet, ce n'est pas possible, et la Cour devait se borner à
cette constatation, sans même entrer dans la question, quel
est l’état de la jurisprudence française, d’autant plus que le
compromis ne mentionne pas ce point. Mais, en laissant cette
question de côté, la Cour ne tranchait l'affaire qu’incomplete-
ment, si bien qu’elle se trouvait dans une impasse: ou bien ne
trancher l'affaire que partiellement, ow bien entrer dans un
domaine qui n’est pas le sien mais celui des juridictions natio-
nales. L’incompétence était la seule issue de cette position
difficile. |
82 ARRÊT N° 14. — OPINION DISSIDENTE DE M. NOVACOVITCH

Les questions soumises à la Cour auraient dû être envisagées
et résolues du point de vue concret, du point de vue adopté
par les Parties dans leurs Mémoires, Contre-Mémoires et plai-
doiries. En se plaçant à ce point de vue, on aurait eu en face
de l'État serbe-croate-slovène le Gouvernement français et le
groupe des porteurs français. Mais, de ce point de vue, on eût
été obligé de tenir compte de toutes les exceptions soulevées
contre le Gouvernement français et contre le groupement des
porteurs français. Le Gouvernement serbe-croate-slovène a mis
ces exceptions en valeur dans ses plaidoiries, il a cité des
documents dans le but de prouver que l'exécution des emprunts
pendant toute une suite d'années a été acceptée sans réserve
par les porteurs, quoique le service des emprunts se fit en
francs français, déjà dévalorisés. Les deux Parties se sont
longuement étendues sur l'exécution des contrats, et le Gou-
vernement serbe-croate-slovène s’est efforcé de démontrer, en
s'appuyant surtout sur cette exécution des contrats, que l’inten-
tion des Parties n'avait pas été d'exécuter les emprunts en
francs-or, mais dans la monnaie légale française. Il est à
retenir que certains arguments invoqués par le Gouvernement
serbe-croate-slovène n’ont pas été réfutés par la Partie adverse.
Le Gouvernement serbe-croate-slovène a soutenu devant la
Cour, en se fondant sur les textes des prospectus, que les
souscriptions aux. emprunts ont été versées en francs français
en France, et au cours du change à vue sur Paris sur les
autres places; que la Serbie n’a pas reçu de l’or de ses créan-
ciers, mais que le produit des emprunts a été porté au crédit
du Gouvernement serbe sur les livres de banque en francs
français ; que lorsque, exceptionnellement, la Serbie a demandé
de l'or effectif, elle a dû payer une prestation supplémentaire
pour obtenir cet or, et l'opération a été inscrite dans les livres
de banque comme vente de l’or ; que le solde de l'emprunt de
1913 a été versé par les banques à l’État serbe-croate-slovène
après la guerre en francs français, quoique ces francs fussent
déjà bien au-dessous de l'or; que les porteurs français ont
accepté jusqu’en 1925 le paiement en francs français sans
aucune protestation ni réserve, et qu'ils étaient ainsi d’accord
avec le Gouvernement serbe-croate-slovène qu'il ne s'agissait pas
d'une valeur or; que tous ces faits démontrent qu’en dépit
de la clause or les Parties avaient en vue le franc français.
83 ARRÊT N° I4. — OPINION DISSIDENTE DE M. NOVACOVITCH

Et si la Partie adverse a soutenu que telle n’était pas Vin-
tention des Parties, elle n’a pas apporté de preuves réfutant
tous les faits invoqués par le Gouvernement serbe-croate-
slovène. En outre, en se plaçant à ce même point de vue
concret, on aurait dû conclure que la volonté des Parties avait
été de soumettre l'exécution des contrats à la législation fran-
çaise et non pas à la législation serbe, puisque c’est à Paris
que la Serbie s’acquittait de ses annuités, quel que soit l’en-
droit où se trouve le porteur, puisque c’est à Paris donc que
se trouve le lieu de paiement et d'exécution du contrat. Si
lon applique la législation française, il faut l'appliquer inté-
gralement. Enfin, il y aurait eu lieu d’examiner la question, si
le Gouvernement français pouvait se substituer aux porteurs
et réclamer pour eux le paiement d’une valeur or, s’il était
démontré, comme on l’a soutenu dans les plaidoiries, que lui-
même se considérait comme valablement libéré en s’acquittant en
francs français, et que ses tribunaux considéraient les citoyens
français comme libérés dans les mêmes conditions envers leurs
créanciers étrangers. Pour éclaircir tous ces points, des plai-
doiries complémentaires et des expertises s’imposaient.

La Cour a rejeté l’aspect concret de la question, et a envi-
sagé seulement le côté abstrait, considérant qu'il s’agit de
titres au porteur, titres impersonnels. Dans l'obligation basée
sur le titre au porteur, il n’y a qu’une personne qui soit déter-
minée : c’est le débiteur. Le créancier est anonyme, variable,
il peut changer d’un moment à l’autre. L'idée est juste, mais
il faut en tirer toutes les conséquences, et conclure qu'il ne
peut pas être question de porteurs français, mais de porteurs
tout court, de quelque nationalité qu’ils soient.

Si l’on s’en tient à la notion abstraite, toutes les exceptions
tirées de l'exécution des contrats tombent, puisque le porteur
momentané n'est pas lié par les actes des porteurs précédents.
Mais d’un autre côté, en se tenant à la notion abstraite, on
ne voit en face de l’État serbe-croate-slovène qu’un créancier
anonyme, impersonnel, et alors il n’y a plus de porteurs fran-

çais, et, partant, personne que l’État français serait dans la
84 ARRÊT N° I4. — OPINION DISSIDENTE DE M. NOVACOVITCH

nécessité de protéger. Dans ces conditions, la Cour peut-elle
s'occuper de laffaire ?

Ce sont ces raisons qui m'ont amené à la conclusion que la
Cour ne peut pas être compétente, et qui m’empéchent de
souscrire à l'arrêt.

(Signé) M. NOVACOVITCH.

e
